Citation Nr: 9905848	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  93-22-888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disorders.

2.  Entitlement to service connection for bilateral foot 
disorders.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from September 1966 to July 
1969, and from September 1990 to June 1991.  This appeal to 
the Board of Veterans' Appeals (Board) arises from the 
November 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which 
denied service connection for bilateral foot and wrist 
disorders, lumbosacral strain, high blood pressure, bilateral 
hearing loss, and hemorrhoids.  

The case was previously before the Board in January 1996 when 
service connection was granted for lumbosacral strain and 
hypertension, and service connection was denied for left and 
right ear hearing impairment.  The remaining issues were 
remanded for further evidentiary development.  At that time 
the Board also noted that the veteran's claim for service 
connection for purposes of treatment of the residuals of 
dental trauma had not been addressed and was referred to the 
attention of the RO.  Inasmuch as the record does not reflect 
that the issue has been adjudicated during the pendency of 
the remand, it is again referred to the RO for prompt action.  

By a rating action in March 1996 service connection was 
granted for lumbosacral strain, evaluated as 10 percent 
disabling.  In June 1996 the RO also granted service 
connection for hemorrhoids, evaluated as noncompensably 
disabling.  The veteran subsequently indicated his 
disagreement with the ratings assigned for his service-
connected low back disability and hemorrhoids, and increased 
ratings were denied by the RO in March 1997.  Supplemental 
statements of the case issued in March, June, and October 
1997 addressed the evaluation of those service-connected 
disabilities.  

By a statement received in February 1998 the veteran 
expressed an intent to pursue an increased evaluation for his 
service-connected hypertension.  Inasmuch as that increased 
rating issue has not been adjudicated by the agency of 
original jurisdiction and is not "inextricably intertwined" 
with the issues currently on appeal, it will not be addressed 
herein, but is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The claim for service connection for a bilateral wrist 
disorder is not accompanied by objective medical in support 
thereof.  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
chronic bilateral wrist disorder was present in service or is 
otherwise related to military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a bilateral wrist disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in December 1967 the 
veteran complained of pain in the left hand and it was 
recorded that he had a history of wrist injury without 
paresthesia or numbness.  The diagnosis was possible carpal 
tunnel syndrome.  On July 1969 physical examination for 
separation from service, no pertinent complaints were noted 
and no abnormalities were indicated by the examiner on 
clinical evaluation.  

Service medical records show that on physical examination 
conducted on entry into active duty in October 1990 no 
pertinent complaints or clinical findings were recorded on 
clinical evaluation.  In February 1991 the veteran was seen 
with complaints of pain and tenderness in the left wrist.  
The assessment was strained wrist.  On physical examination 
conducted in April 1991 the veteran gave a history painful or 
trick shoulder or elbow, no related clinical findings were 
noted.  

Received in July 1991 was the veteran's claim for service 
connection for injuries to both wrists, reportedly sustained 
in the Persian Gulf.
 
On VA examination conducted in September 1991 the veteran 
noted he had sprained both wrists in a fall while serving in 
the Persian Gulf.  At the time of examination his wrists 
continued to hurt once in a while.  Objective examination of 
the wrists revealed no deformity, or pain and range of motion 
was complete.  X-rays revealed that both wrist joints 
appeared intact with soft tissues unremarkable on x-ray.  The 
diagnosis was bilateral wrist sprain. 

The report of his April 1993 VA examination for joints 
reflects the veteran's complaint of wrist problems.  He also 
noted that after working he found it painful to use his 
fingers to pick up an object.  He indicated that pain in the 
volar aspect of both wrists was greater on the left side.  On 
objective examination no swelling, deformity or other 
impairment was found.  Range of motion of the wrists was 
70 degrees of dorsiflexion to 80  degrees of palmar flexion.  
Wrist x-rays were negative.  The diagnosis was bilateral 
wrist complaints with the only objective finding being some 
tenderness over the palmaris longus.  It was considered that 
this would go along with his history of having pain in his 
fingertips when he grips.  Generally a tendinitis like this, 
however, was felt to be self limited with activities 
modification.  

When the veteran testified at his May 1993 hearing before the 
Board he related that he injured his wrist in service when he 
fell striking his elbows and his hands.  The veteran also 
testified that he did not have pain in his arms when he was 
not working.  In response to questioning he stated that he 
based his current service connection claims exclusively on 
symptoms and events noted during his second period of active 
duty from September 1990 to June 1991.  

VA outpatient treatment records dated in July and September 
1995 show the veteran was seen with complaints referable to 
the neck, left shoulder, arm and wrist since January 1995.  
Medical records from a Medical Center (VAMC) dated in October 
1995 demonstrate that the veteran was hospitalized for 
evaluation of cervical pain syndrome.  The veteran's 
complaints included left-sided neck pain with radiation into 
the shoulder since April 1995.  Also noted was a history of 
left abductor pollicis longus tendonitis (de Quervain's 
syndrome) related to his job as a poultry inspector.  The 
veteran felt that his left arm was weak, and denied any 
history of trauma or injury to his shoulder or neck.  
Electromyogram (EMG) and nerve conduction studies showed 
normal left median and ulnar nerve with no evidence of 
radiculopathy.  The veteran was evaluated by the 
Rehabilitative Medicine Service who felt that, due to his job 
involving constant repetitive movement, he suffered from left 
de Quervain's tenosynovitis.  Physical therapy was planned.  
The discharge diagnosis was neck pain, likely myofascial pain 
syndrome, as well as de Quervain's syndrome. 

VA outpatient treatment records dated in December 1995 show 
that the veteran was evaluated in neurosurgery service.  At 
that time the impression was de Quervain's tenosynovitis, no 
neurosurgical intervention indicated.

Also of record is a private medical report signed by Jack L. 
Deetjen, M.D., and dated in February 1996 which related that 
the veteran was first seen in May1995 for pain in the left 
hand radiating to the forearm and shoulder.  It was recorded 
that he had no specific injury to the wrist or thumb.  The 
veteran received injections in the wrist and thumbs with 
temporary relief of his symptoms.  Further, he had been seen 
in consultation by Dr. Stewart Pipkin, in September 1995 who 
felt the a C4-C5 disc protrusion revealed on magnetic 
resonance imaging spectroscopy (MRI) was non-contributory 
with regard to the problems of the left wrist and hand.  The 
pertinent diagnosis was De Quervain's stenosing 
tenosynovitis, left.  Dr. Deetjen indicated that the veteran 
had significant disability from the disorder which would 
likely be relieved with surgery.  Restriction of grasping 
activities by wearing a brace was recommended until he 
obtained a job which did not necessitate the amount of 
grasping required in his present position.  

The report of an April 1996 VA orthopedic examination shows 
the veteran gave a history of injury to his wrists while 
serving in the Persian Gulf when he fell on his outstretched 
hands.  Both wrists were sore on the back at the time of the 
incident.  He reported to sick call and received pain 
medication.  Following his return from the Gulf War, the 
veteran had been employed as a meat inspector which involved 
repetitive activity.  He developed pain in the wrist from 
this repetitive movement of his fingers which radiated up 
into his forearm and the left shoulder.  The pain, which was 
much worse on the left side, was temporary, disappearing when 
he stopped the activity and shook his hands.  The veteran 
also reported his private physician had told him that surgery 
would be required to relieve symptoms completely.  On 
objective examination he had normal range of motion of the 
wrists, specifically, 60 degrees of dorsiflexion, 55 to 60 
 degrees of palmar flexion, bilaterally, with 25 to 
30 degrees of ulnar deviation and radial deviation on each 
side.  There was some tenderness over the dorsum of the right 
wrist, but no identifiable ganglion, and no tenderness over 
the radial styloid or the abductor tendons of the thumb.  
Finkelstein's test was negative on the right, except for some 
very minimal discomfort.  There was no evidence of effusion.  
Examination of the left wrist showed tenderness directly over 
the radial styloid and in the first dorsal compartment, and a 
positive Finkelstein's test, compatible with stenosing 
tenosynovitis or de Quervain of the left thumb tendons.  
There was tenderness directly on this area and on other 
tenderness within the wrist itself.  Compression of the 
wrists and traction on the wrists bilaterally did not cause 
pain and the veteran had full pronation and supination 
bilaterally.  There was no pain on pressure over the 
navicular bones on either wrist.  The examiner's impression 
was that the veteran had bilateral wrist sprains when he fell 
in Saudi Arabia and which were probably pretty well cleared 
up.  Subsequent to that he had been working with the 
repetitive activity with both hands and had developed de 
Quervain's stenosis tenosynovitis bilaterally much worse on 
the left than the right.  This would explain tenderness 
directly over that specific area and the repeated injections 
by the civilian physician, reported by the veteran.  It would 
also explain why he needed surgery for compartment release.  
The examiner stated he did not consider that the stenosing 
tenosynovitis of the wrist was related to any injury that the 
veteran sustained in service, but rather it was a direct 
result of the work that he was presently doing as described 
to the examiner.  The de Quervain's developed after the fall 
in service and the examiner did not at all relate that 
disorder to the service-connected fall on his hands.  
Bilateral wrist x-rays were normal with the exception of 
small cyst formation in the lunate of both arms.  

VA outpatient treatment records show that when the veteran 
was seen in October 1996 for unrelated complaints, it was 
noted that the veteran was unemployed secondary to surgery 
for repetitive trauma and de Quervain's release.  When he was 
seen in January 1997 for multiple complaints the veteran 
indicated that he had cramps when holding/gripping too tight.  

Analysis 

The veteran contends that he has chronic disorders of both 
wrists which were caused by injuries he reportedly sustained 
during his service in the Persian Gulf.  Service connection 
connotes many factors, but basically it means that the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991).  Such a determination requires a finding of a current 
disability which is related to an injury or disease incurred 
in service. Watson v. Brown, 4 Vet.App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
service connection claim is not well grounded.  To sustain a 
well grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet.App. 19 (1993).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).  

The evidence in this case shows that the veteran was treated 
on one occasion during his first period of active service for 
left hand pain, with a diagnosis of possible carpal tunnel 
syndrome, and no related complaints or findings were noted on 
examination at separation from service.  During his second 
period of active duty he was treated for strained wrist.  
Again no findings were noted on separation examination.  
Although a diagnosis of bilateral sprained wrist was noted on 
VA examination in September 1991 only normal findings were 
recorded on clinical examination at that time.  Currently, 
the record reflects problems with his wrist are related to 
the condition diagnosed as de Quervain's stenosing 
tenosynovitis.  However, the earliest medical evidence of the 
current disorder was noted in 1993 nearly two years after his 
second period of active service.  Moreover, the veteran has 
presented no medical evidence or opinion to demonstrate that 
his current disorder is related to any symptoms or events 
noted in service.  Rather, multiple physicians who have 
evaluated him, both VA and non VA have concluded that de 
Quervain's stenosing tenosynovitis is caused by the 
repetitive grasping activity the veteran experienced in his 
job as a poultry inspector.  In fact the VA examiner in April 
1996 specifically found that there was no relationship to any 
injury in service, noting that the sprains were likely 
cleared up and the current disorder had onset well past the 
time of separation from service.

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the veteran's lay 
assertions that his current symptoms are etiologically 
related to the injury in service, because lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer opinions concerning medical causation.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Although we do not doubt the sincerity of veteran's 
assertions, in the absence of any supporting medical evidence 
or opinion, he has not presented the elements of a plausible 
claim for service connection. 


ORDER

The claim for service connection for bilateral wrist 
disorders is denied as not well-grounded 

REMAND

On review of the record the Board notes that subsequent to 
the most recent VA examination for hemorrhoids, the veteran 
was seen in outpatient treatment, to include a flexible 
sigmoidoscopy conducted in January 1997 for indications of 
microcytic anemia, and possibly chronically bleeding 
hemorrhoid.  Although an internal hemorrhoid was revealed by 
that study, subsequent treatment records dated in April 1997 
indicated microcytic anemia, internal hemorrhoid with a 
differential diagnosis of sickle cell.  When the veteran was 
seen in June 1997, he denied hemorrhoids and in September 
1997 the assessment was microcytic anemia, of unknown 
etiology, possible hemoglobinopathy.  In view of the 
foregoing, further medical evaluation is required to assess 
the nature and extent of the manifestations of the veteran's 
service-connected hemorrhoids.  

With regard to the veteran's claimed bilateral foot disorder, 
recent VA medical examinations have reflected widely varying 
and somewhat ambiguous conclusions concerning the nature and 
etiology of foot symptoms.  Most recently, on podiatric 
examination in April 1996 the assessment was 1. Plantar left 
calcaneal heel spur syndrome with lateral periosteal 
tenderness pattern.  2. Sublease metatarsal head 
bursitis/capsulitis/overuse without ongoing stress reaction.  
The fat pad was well preserved and the adjacent joints were 
nontender, suggesting that this complaint was incidental to 
the 1990-91 service activities without a causal relationship 
between the current complaint and the earlier service.  3.  
Pressure hyperkeratotic lesion about the fifth metatarsal 
head weight-bearing regions of both feet.  4.  Generally 
successful surgery to the fourth and fifth toes of both feet 
with patchy neurotmesis/small branch neurotmesis leading to 
perception of anesthesia about the fifth toes.  5.  The 
patient's complaint of numbness in the lower extremities with 
sitting was considered likely positional sciatic nerve 
impingement, not warranting extensive work up.  By contrast, 
the diagnosis in April 1993 was bilateral pes planus, mild to 
moderate in clinical severity, and although the veteran was 
treated for foot pain during service, on VA examination in 
September 1991, three months after separation, the diagnosis 
was status post surgery right foot with complaint of pain, 
both feet, normal examination.  The Board concludes that 
additional medical clarification is required in this regard. 

The record also reveals that the most recent VA examination 
for low back disability was conducted in April 1993.  
Subsequently, the veteran underwent laminectomy at the L5, 
and L5-S1 diskectomy, due to herniated nucleus pulposus in 
May 1994.  Since that time he has been in treatment for 
chronic low back pain with radiation of pain and numbness in 
the lower extremities.  In view of the passage of time, and 
intervening treatment, the Board finds that a contemporaneous 
examination is warranted to ensure a fully informed decision 
regarding the evaluation of the veteran's service-connected 
back disability.  

In this regard the Board notes that in DeLuca v. Brown, 8 
Vet.App. 202 (1995), the United States Court of Veterans 
Appeals (Court) directed that a VA rating examination must 
adequately portray functional loss due to pain, weakened 
movement, excess fatigability or incoordination.  In DeLuca, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 
(1994).  It was specified that the medical examiner should be 
asked to determine whether the joint in question exhibited 
pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Up-to-date treatment records should also be compiled on 
remand.  In this regard it is noted that although the veteran 
has indicated treatment at the VAMC in Richmond, Virginia, 
from 1978 to 1980, and the VAMC at  Memphis, Tennessee, 
during the period 1981 to 1977 (sic), it is not clear from 
the claims folder whether efforts were undertaken to obtain 
the records of that treatment, which should be accomplished 
on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for his low back disability, 
foot symptoms, or hemorrhoids since 
August 1997.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
pertinent medical records for association 
with the claims folder.  Additionally, 
special requests should be made to the 
VAMC in Richmond for records of treatment 
from 1978 to 1980, and the Memphis VAMC 
for treatment records dated in the 1970's 
and 1980's.

2.  Following completion of the above 
requested development, the veteran should 
be scheduled for special VA orthopedic 
and neurological examinations to assess 
the nature and extent of his low back 
disability.  The examiners must 
thoroughly review the claims folder, to 
include a copy of this remand, prior to 
evaluating the veteran.  All indicated 
tests and studies should be performed, to 
include full range of motion studies, 
expressed in degrees.  The examiners 
should clearly set forth all clinical 
findings which are attributed to the 
service-connected disability.  
Additionally the orthopedic examiner 
should provide the following opinions 
based upon the medical evidence of 
record.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's lumbosacral spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or on repeated use over a period of time.  
This determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In the 
event that any opinion requested is not 
medically feasible the examiner should so 
state and explain the basis of that 
determination.  

3.  The veteran should also be scheduled 
for a special podiatric examination to 
assess the nature and etiology of all 
findings referable to the feet.  The 
examiner must thoroughly review the 
claims folder to include a copy of this 
remand prior to evaluating the veteran.  
All indicated special tests and studies 
should be conducted and all clinical 
findings and diagnoses set forth in the 
report.  To the extent possible the 
examiner should also provide an opinion 
based upon the medical evidence of record 
as to whether it is at least as likely as 
not that the veteran has any chronic 
disability of either or both feet which 
is etiologically related to active 
service.  If so, the symptoms and 
findings attributable to the service-
connected disorder should be clearly 
distinguished from those considered to 
result from unrelated causes.  All 
opinions should be supported by reference 
to the evidence.  

4.  Additionally, the veteran should be 
scheduled for a special VA examination to 
assess the nature and extent of the 
manifestations of hemorrhoids.  The 
examiner must thoroughly review the 
claims folder, to include a copy of this 
remand, prior to evaluating the veteran.  
All indicated special tests and studies 
should be conducted and all clinical 
findings clearly set forth in the 
examination report.  The examiner should 
specifically indicate whether the veteran 
has anemia and if so whether it is at 
least as likely as not attributable to 
his hemorrhoids.  The examiner also 
should state whether hemorrhoids, if 
present, are large, thrombotic or 
irreducible, and whether they are 
characterized by excessive redundant 
tissue, persistent bleeding, or fissures.  
The frequency of recurrences should be 
indicated if applicable.  
 
4.  Following the completion all above 
requested actions the RO should review 
the veteran's claims for service 
connection for a bilateral foot disorder 
and increased rating for hemorrhoids, and 
low back disability, on the basis of all 
evidence of record, and all applicable 
law and regulations.  If any action taken 
remains adverse to the veteran he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period to respond. 



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Board's 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


